Case 3-18-13341-tml   Doc 262 Filed 09/03/19 Entered 09/04/19 09:20:27   Desc
                         Main Document     Page 1 of 9
Case 3-18-13341-tml   Doc 262 Filed 09/03/19 Entered 09/04/19 09:20:27   Desc
                         Main Document     Page 2 of 9
Case 3-18-13341-tml   Doc 262 Filed 09/03/19 Entered 09/04/19 09:20:27   Desc
                         Main Document     Page 3 of 9
Case 3-18-13341-tml   Doc 262 Filed 09/03/19 Entered 09/04/19 09:20:27   Desc
                         Main Document     Page 4 of 9
Case 3-18-13341-tml   Doc 262 Filed 09/03/19 Entered 09/04/19 09:20:27   Desc
                         Main Document     Page 5 of 9
Case 3-18-13341-tml   Doc 262 Filed 09/03/19 Entered 09/04/19 09:20:27   Desc
                         Main Document     Page 6 of 9
Case 3-18-13341-tml   Doc 262 Filed 09/03/19 Entered 09/04/19 09:20:27   Desc
                         Main Document     Page 7 of 9
Case 3-18-13341-tml   Doc 262 Filed 09/03/19 Entered 09/04/19 09:20:27   Desc
                         Main Document     Page 8 of 9
Case 3-18-13341-tml   Doc 262 Filed 09/03/19 Entered 09/04/19 09:20:27   Desc
                         Main Document     Page 9 of 9
